BY THE COURT,
Epitomized Opinion
Published Only in Ohio Law Abstract
Reeves was indicted and convicted for raping his step-daughter. Anna Thompson, the prose-cutrix, testified against the accused and her testimony was corroborated by the fact that she screamed at the time, and made immediate complaint to her husband and neighbors. She also bore upon her head the marks of the assault, and a policeman testified that the defendant admitted that he had intercourse with the prosecutrix at the time charged. The testimony of the prosecutrix was weakened somewhat by the admission that the accused and she quarreled over certain money, and another witness corroborated the fact that the trouble was in part over the money. The conviction of the jury was sustained, whereupon defendant prosecuted error, claiming misconduct upon the part of the Prosecuting Attorney, and also claiming that the verdict was against the weight of the evidence. In sustaining the judgment of the lower court, the Court of Appeals held:
1. As the remarks of the Prosecuting Attorney were not brought into the bill of exeep-tions under the certificate of the trial judge, but are found only in affidavits attached to the bill of exceptions, the question as to misconduct is not for the court (State v. Youngstown 77 OS. 529).
2. As the verdict was not manifestly against the weight of the evidence, the reviewing court cannot disturb or set aside the' same.